Title: To Alexander Hamilton from Thomas Jefferson, [5 June 1792]
From: Jefferson, Thomas
To: Hamilton, Alexander


[Philadelphia, June 5, 1792. In “Memorandum re papers and documents received from President Washington, 1790–1795” the following item appears under the date of June 5, 1792: “This day the ratification of the Loan by the Bank of the U.S. of 523500 dollrs. by instalments as therein specified passed the Great Seal in the usual form, and was with a note from the Secy. of State, transmitted to the Secy. of the Treasury.” Letter not found.]
